Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive. The applicant argues that the teachings of Jupe et al. in regard to pressure drop are an “obvious to try” suggestion.  The examiner disagrees.  Jupe et al. teach a specific use of additional filter elements to address a specific variable (pressure drop or resistance to draw) that is known in the art as an issue for consumers of smoking products. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,459,272 in view of Moldenhauer.  
The instant claim 8 differs from U.S. Patent No. 8,459,272 in that it requires the capsule to be formed of agar.  However, it is known in the art to make capsules for cigarettes from a wide range of material including agar.  For instance Moldenhauer et al. disclose that small fragile capsules can be used in a cigarette filter and be made from (for example) gelatin, agar-agar, synthetic polymers, and contain a liquid (see page 13, paragraph 3).  It would have been obvious to one of ordinary skill in the art at the time of invention to use agar as the shell material.  
Claims 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 34 and 35 of U.S. Patent No. 9,907,335 in view of Moldenhauer.  
The instant claims 8-10 differ from U.S. Patent No. 8,459,272 in that it requires the capsule to be formed of agar.  However, it is known in the art to make capsules for cigarettes from a wide range of material including agar.  For instance Moldenhauer et al. disclose that small fragile capsules can be used in a cigarette filter and be made from (for example) gelatin, agar-agar, synthetic polymers, and contain a liquid (see page 13, paragraph 3).  It would have been obvious to one of ordinary skill in the art at the time of invention to use agar as the shell material.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carty (US 3,366,121) in view of Horsewell et al. (US 3,635,226), Molderhauer et al. (“On the Reduction of Health Affecting Contents of Tobacco Smoke”, 1968), and Thomas et al. (US 2007/0068540).
Regarding claims 1, 2, and 14, Carty discloses a cigarette filter with capsule of liquid between two adsorbent discs with one disc facing the mouth end and one disc facing the tobacco end (see figure 2 below).  

    PNG
    media_image1.png
    375
    181
    media_image1.png
    Greyscale





Although Carty discloses a lining around the capsule segment to prevent wetting of the wrapper, no protection of the wrapper in the absorbent sections is disclosed.  However, Horsewell et al. discloses a similar capsule and absorbent filter and discloses that the entire filter, from end to end, is wrapped in a liquid impermeable outer cover (see figure 2, element 4 below; col. 4, 35-36).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the outer waterproof wrapper of Horsewell et al. to replace tipping paper of Carty so that the filter will not fall apart due to moisture damage to the tipping paper.  

    PNG
    media_image2.png
    182
    220
    media_image2.png
    Greyscale




Thomas et al. also disclose a capsule in a cigarette filter and disclose that the, “Plug wrap paper can be coated, particularly on the surface that faces the filter material, with a layer of a film-forming material.”  This is similar to the disclosure of Horsewell et al.  However, Thomas et al. further indicate that:

Alternatively, a plastic film (e.g., a polypropylene film) can be used as a plug wrap material. For example, non-porous polypropylene materials that are available as ZNA-20 and ZNA-25 from Treofan Germany GmbH & Co. KG can be employed as plug wrap materials. [0073]
  
It would have been obvious to use either treating a paper wrapper to be liquid resistant or use a plastic film such as polypropylene as a plug wrap as disclosed by Thomas et al. in order to prevent moisture from leaking out of the filter in the invention of Carty.  
Carty does not disclose that the capsule contains menthol.  Horsewell et al. disclose including flavors in the capsule within the filter.  It would have been obvious to one of ordinary skill in the art at the time to invention to use flavor in the capsule of Carty to provide flavors to the cigarette.  It is notoriously well known in the art that menthol is one of the most common cigarette flavoring (i.e. menthol cigarettes, menthols, etc.) and it would have been notoriously obvious to use menthol as the flavor in the capsule of Horswell et al. and Carty.  
Carty does not disclose forming the capsule of agar.  However, it is known in the art to make capsules from a wide range of material including agar.  For instance Moldenhauer et al. disclose that small fragile capsules can be used in a cigarette filter .  

Claims 3-5, 13, and 15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carty (US 3,366,121), Horsewall et al. (US 3,635,226), Moldenhauer et al. (“On the Reduction of Health Affecting Contents of Tobacco Smoke, 1968), and Thomas et al. (US 2007/0068540) as applied to claim 1 above, in further view Jupe et al. (US 6,761,174).
Regarding claim 3, Carty does not disclose a third adsorbent member of cellulose acetate adjacent to the first end of the cigarette filter. However, it is well known in the art at the time of invention to use additional filter segments to accomplish a multitude of goals.
For instance, Jupe et al. include additional cellulose acetate cigarette filter segments that contain flavor or are adjacent to the tobacco rod to provide desired pressure drop to the smoking article. It would have been obvious to use additional cellulose acetate filter segments such as those disclosed by Jupe et al. to achieve a desired pressure drop as disclosed by Jupe et al.
Regarding claims 4 and 5, in addition to a cellulose acetate tobacco end filter segment, Jupe et al. also disclose a quantity of activated carbon absorbent between the tobacco end filter segment and the downstream segments.  It would have been obvious to one of ordinary skill in the art at the time of invention to use the adsorbent as 
Regarding claim 13, Jupe et al. discloses that it is known to disperse activated carbon within a cellulose acetate tow to provide adsorption (col. 1, 42-45).  It would have been obvious to one of ordinary skill in the art at the time of invention to use activated carbon either in a cavity or in tow as disclosed by Jupe et al., because Jupe et al. disclose them as known alternatives.  Jupe et al. also disclose the carbon bed may be composed of carbon and fibers (col. 15, 49-51).   
Regarding claim 15, Jupe et al. disclose vent perforations 14 mm from the mouth end of the cigarette filter (Table II).  

Claims 6, 11, and 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carty (US 3,366,121), Horsewall et al. (US 3,635,226), Moldenhauer et al. (“On the Reduction of Health Affecting Contents of Tobacco Smoke, 1968), and Thomas et al. (US 2007/0068540) as applied to claim 1 above, and further in view of Deal (US 2005/0070409).
Regarding claims 6, 11, and 12, Carty discloses an expanding adsorbent material on either side of the capsule or the capsule within a section of absorbent material.  Carty does not disclose the use of a wicking material within the absorbent member that is more absorbent the first absorbent member (or second member).  However, Deal discloses a similar cigarette filter with: 


It would have been obvious to one of ordinary skill in the art at the time of invention to
use wicking portions with conventional filter material as disclosed by Deal, in place of the expanding sponges of Carty because using one filter segment in place of another for the same purpose (i.e. absorbing liquid in a cigarette filter) would have been obvious.  
Deal does not disclose that the absorbent portion is a thread or that it is arranged axially and centered within the absorbent member. However, it would have been obvious to one of ordinary skill in the art at the time of invention to use conventional absorbent members such as wicks that are in the form of threads to wick liquids as taught by Deal. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to orient the wicking member axially because the filters of Carty, Horsewell et al., and Moldenhauer et al. and Deal are longitudinal devices and in order to provide for the movement of capsules components throughout the filter, the movement would necessarily be longitudinal (i.e. axial). Alternatively, there are a finite number of arrangements in a cylindrical filter plug as shown in Carty, Deal, and Horsewall et al. and axial would be an obvious result of the teaching of Deal.

Claims 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carty (US 3,366,121), Horsewall et al. (US 3,635,226), Moldenhauer et al. (“On the Reduction of Health Affecting Contents of Tobacco Smoke, 1968), and Thomas et al.  as applied to claim 1 above, and further in view of Deal (US 2005/0070409).
Regarding claim 7, Carty illustrates a spherical capsule but does not expressly disclose other shapes.  Walker disclose similar capsules with a number of different shapes, including oval (see figure 4). It would have been obvious to one of ordinary skill in the art at the time of invention to use capsules of different shapes, such as the known shapes disclosed by Walker, in the invention of Carty.
Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carty (US 3,366,121), Horsewall et al. (US 3,635,226), Moldenhauer et al. (“On the Reduction of Health Affecting Contents of Tobacco Smoke, 1968), and Thomas et al. (US 2007/0068540) as applied to claim 1 above, and further in view of Dube et al. (US 2004/0261807).
Carty does not disclose the diameter of the capsule or the cavity the capsule is within.  However, Dube et al. also disclose a cigarette filter with a cavity and capsule.  Dube discloses that the cigarette filter has a cavity about 3 to 4 mm at its widest point and states, “However…the cavity may be manufactured so as to have a greater or smaller diameter.”  The cavity may accept one or more capsules with diameters such as 1 mm, 2 mm, which often do not exceed 4.5 mm.  It would have been obvious to one of ordinary skill in the art at the time of invention to make capsules and cavities the sizes disclosed by Dube et al., including making the cavity larger to fit larger 4.5 mm capsules disclosed by Dube et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.